Name: Commission Implementing Regulation (EU) 2017/1 of 3 January 2017 on procedures for watercraft identification under Directive 2013/53/EU of the European Parliament and of the Council on recreational craft and personal watercraft (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  information technology and data processing;  technology and technical regulations
 Date Published: nan

 4.1.2017 EN Official Journal of the European Union L 1/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1 of 3 January 2017 on procedures for watercraft identification under Directive 2013/53/EU of the European Parliament and of the Council on recreational craft and personal watercraft (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2013/53/EU of the European Parliament and of the Council of 20 November 2013 on recreational craft and personal watercraft and repealing Directive 94/25/EC (1), and in particular Article 49(1)(c) thereof, Whereas: (1) In order to ensure a better implementation of the coding system required for watercraft identification pursuant to Directive 2013/53/EU, to facilitate the cooperation between Member States and to increase transparency, is necessary to lay down minimum rules regarding the procedure for the assignment and administration of the unique code of the manufacturer. (2) It is appropriate to establish that each Member State is responsible for designating a national authority or national body for assigning the unique code of the manufacturer which will be a key contact point for the assignment and administration of manufacturer's codes. (3) The measures provided for in this Regulation are in accordance with the opinion of the Recreational Craft Directive Committee set up by Article 50(1) of Directive 2013/53/EU, HAS ADOPTED THIS REGULATION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down rules on watercraft identification, in particular rules on assignment and administration of manufacturer's codes. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) national body means a body appointed by the national authority of each Member State for assigning the unique code of the manufacturer; (b) country where the manufacturer is established means the country where the manufacturer has its registered office, in case of a legal person, or a permanent address, in case of a natural person; (c) national register means the register of each Member State where the unique code of manufacturer for the manufacturers established in their territory is recorded; (d) third country register means the register of the Commission collaborative platform where the unique code of manufacturer for manufacturers established in third countries is recorded; (e) Member States register means the compilation of national registers in the Commission collaborative platform; (f) notified bodies' register means the register of the Commission collaborative platform where the post-construction assessment identification code is recorded. CHAPTER 2 COMPOSITION OF THE WATERCRAFT IDENTIFICATION NUMBER Article 3 Watercraft identification number 1. A watercraft identification number (WIN) shall consist of the following elements in the following order: (a) the country code of the manufacturer indicating where the manufacturer is established; (b) the unique code of the manufacturer assigned by the national authority of a Member State; however the same combination of characters to form a unique code for a manufacturer generated by a national authority or national body of one Member State may also be generated by a national authority or national body of another Member State with the distinctive element being the country code of the manufacturer; (c) a unique serial number assigned by the manufacturer for identification of the watercraft and used only once by that manufacturer; however the same combination of characters may be used also by another manufacturer with the distinctive element being the combination with the unique code of manufacturer and the country code of the manufacturer; (d) month and year of production; (e) model year which corresponds to the year when the specific watercraft is intended to be placed on the market. 2. The composition of the WIN shall comply with the second paragraph of Point 2.1 of Annex I to Directive 2013/53/EU. CHAPTER 3 ASSIGNMENT AND ADMINISTRATION OF THE UNIQUE CODE OF THE MANUFACTURER Article 4 Assignment of the unique code of the manufacturer 1. The unique code of the manufacturer shall be assigned by the national authority or national body of the Member State following a request by a manufacturer or its authorised representative in accordance with Article 6 or 7. 2. The unique code for a manufacturer shall be generated and assigned only once by the national authority or national body of a Member State. Each manufacturer shall have only one unique code for use over the Union market. Article 5 National authority for assigning the unique code of the manufacturer 1. Each Member State shall designate the national authority or the national body responsible for assigning the unique code of the manufacturer. 2. Each Member State shall communicate to the Commission the national authority or the national body authorised for assigning the unique code of the manufacturer. Article 6 Procedure for assignment of the unique code of the manufacturer to a manufacturer established in a Union Member State 1. A manufacturer shall, before placing a watercraft on the Union market, submit an application, in a language which can be easily understood by the authority where the application is introduced as determined by the authority, for the assignment of the unique code of the manufacturer, to the national authority or national body in the Member State which it is established. 2. The application referred to in paragraph 1 shall be accompanied by a copy of a document that proves that the manufacturer is established in its Member State, in a language which can be easily understood by the authority where the application is introduced, as determined by the authority. 3. The national authority or national body, after having verified the application, shall assign the unique code of the manufacturer in compliance with Article 4. 4. Each Member State shall ensure that the unique code of the manufacturer is registered in their national register. This data shall be made available to all Member States in the Member States' register. Article 7 Procedure for assignment of the unique code of the manufacturer to a manufacturer established in a third country 1. A manufacturer established in a third country or its authorised representative shall, before placing a watercraft on the Union market, submit an application, in a language which can be easily understood by the authority where the application is introduced as determined by the authority, for the assignment of the unique code of the manufacturer to the national authority or national body of the Member State, in which territory the manufacturer intends to place the watercraft on the market. That submission shall be made only in one Member State. 2. The application referred to in paragraph 1 shall be accompanied by a copy of a document that proves that the manufacturer is established in that country, in a language which can be easily understood by the authority where the application is introduced, as determined by the authority. 3. Upon receipt of an application from a manufacturer, the national authority or the national body of the Member State shall verify in the third country register the availability of the codes combination in order to ensure that it is the first time the manufacturer has submitted an application to any Member State. 4. After the verification referred to in paragraph 3, the national authority or the national body of the Member State shall insert the name and address of the manufacturer in the third country register in order to indicate that the Member State is starting the assignment of the unique code of the manufacturer. 5. The national authority or national body having verified the application shall assign the unique code of the manufacturer to the manufacturer in compliance with Article 4. A manufacturer established in a third country shall be assigned only one unique code of manufacturer by the national authority of only one of the Member States. 6. When assigning the unique code of the manufacturer to a manufacturer established in a third country, the national authority or national body shall have it registered in the third country register. Article 8 Procedure in case of post-construction assessment 1. In case of post-construction assessment, referred to in Articles 19 and 23 of Directive 2013/53/EU, where the notified body has to affix under his responsibility the watercraft identification number, the unique code of manufacturer is indicated by the post-construction assessment identification code and shall be assigned by the national authority of the Member State where the notified body is established. 2. When assigning the post-construction assessment identification code the notified bodies shall have it registered in the notified bodies' register. Article 9 Fees Member States may lay down rules on fees to apply to the assignment of the unique code of manufacturer. CHAPTER 4 FINAL PROVISIONS Article 10 Entry into force This Regulation shall enter into force on the twentieth day following the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 90.